      Case 7:19-cv-00182 Document 1 Filed on 05/30/19 in TXSD Page 1 of 5
76666.0344


                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

EXOTIC TROPICAL PET WORLD                         §
                                                  §
       Plaintiff,                                 §
                                                  §
V.                                                §                   Civil Action No. 7:19-cv-182
                                                  §
TRAVELERS CASUALTY INSURANCE                      §
COMPANY OF AMERICA                                §
                                                  §
       Defendant                                  §

 DEFENDANT TRAVELERS CASUALTY INSURANCE COMPANY OF AMERICA’S
                      NOTICE OF REMOVAL

       Defendant TRAVELERS CASUALTY INSURANCE COMPANY OF AMERICA,

(“Travelers” or “Defendant”), files its Notice of Removal of this action from the 332nd Judicial

District Court, Hidalgo County, Texas to the United States District Court for the Southern District of

Texas, McAllen Division, the Court for the District and Division encompassing the place where the

lawsuit is currently pending. In support of this removal, Defendant relies upon the Appendix Filed in

Support of Defendant’s Notice of Removal filed contemporaneously herewith and shows the

following:

                                                  I.
                                            INTRODUCTION

       1.      On May 10, 2019, Plaintiff Exotic Tropical Pet World filed its original petition in the

332nd Judicial District Court, Hidalgo County, Texas captioned Exotic Tropical Pet World v.

Travelers Casualty Insurance Company of America, Cause Number C-2098-19-F (the “State Court

Action”).




DEFENDANT’S NOTICE OF REMOVAL                                                    PAGE 1 OF 5
      Case 7:19-cv-00182 Document 1 Filed on 05/30/19 in TXSD Page 2 of 5
76666.0344


       2.      Citation for the State Court Action was issued on May 10, 2019 and served by

personal service to Defendant Travelers on May 13, 2019.

                                                 II.
                                         BASIS FOR REMOVAL

       3.      This Court has original jurisdiction over this State Court Action, pursuant to 28

U.S.C. §1332(a), because it is a civil action between citizens of different states where the matter in

controversy exceeds the sum or value of $75,000.00, exclusive of interest and costs.

       4.      The Plaintiff seeks monetary relief over $200,000.00 but not more than

$1,000,000.00. See Exhibit A-1 at paragraph 5. Accordingly, the amount in controversy in this matter

meets and exceeds the federal jurisdictional minimum of $75,000.00, exclusive of interest and costs.

       5.      Plaintiff was at the time of the filing of this action, has been at all times since, and

still is Limited Liability Company organized to do business in Texas. Id. at paragraph 2. For diversity

purposes, the citizenship of a LLC is determined by the citizenship of all of its members. See

Pramco, LLC ex rel. CFSC Consortium, LLC v. San Juan Bay Marina, Inc., 435 F.3d 51 (1st Cir.

2006); Handelsman v. Bedford Village Assocs. Ltd. P'ship, 213 F.3d 48 (2nd Cir. 2000); Gen. Tech.

Applications, Inc. v. Exro Ltda, 388 F.3d 114 (4th Cir. 2004); Homfeld II, L.L.C. v. Comair

Holdings, Inc., 53 Fed.Appx. 731 (6th Cir. 2002); Wise v. Wachovia Securities, LLC, 450 F.3d 265

(7th Cir. 2006); GMAC Commer. Credit LLC v. Dillard Dep't Stores, Inc., 357 F.3d 827 (8th Cir.

2004); Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894 (9th Cir. 2006); Rolling Greens

MHP, L.P. v. Comcast SCH Holdings L.L.C., 374 F.3d 1020 (11th Cir. 2004). After extensive

research, it appears that Plaintiff Exotic Tropical Pet World has one member, Marlen Lopez who is

located at 19510 Cisco Court, Glen Flora, Texas 77443. See Exhibit B. Therefore, because the sole

member of Plaintiff Exotic Tropical Pet World is a Texas resident, Plaintiff Exotic Tropical Pet




DEFENDANT’S NOTICE OF REMOVAL                                                     PAGE 2 OF 5
       Case 7:19-cv-00182 Document 1 Filed on 05/30/19 in TXSD Page 3 of 5
76666.0344


World is a Texas Citizen and has been at all times relevant to this suit, including the date of filing

and the date of removal.

        6.      Defendant Travelers Casualty Insurance Company of America at the time of the filing

of this action, at the time of this removal, at all relevant times since and is currently, a citizen of the

State of Connecticut because it is a Connecticut corporation with its principal place of business in the

State of Connecticut.

        7.      Because the amount in controversy exceeds $75,000.00 and Plaintiff is a citizen of

Texas while Defendant is a citizen of Connecticut, this Court has original jurisdiction over the

present action pursuant to 28 USC §1332. Therefore, removal is proper.

        8.      This action may be removed to this Court pursuant to 28 USC §1441(a), which allows

for the removal of any civil action brought in the state court of which the District Courts of the

United States have original jurisdiction, by the defendant or the defendants, to the District Court of

the United States for the district and division embracing the place where such action is pending.

        9.      This Notice of Removal is filed within thirty (30) days after service (on May 13,

2019) by Defendant of the State Court Action. This Notice of Removal is also been filed within one

year of the filing of Plaintiffs’ Original Petition by which the State Court Action was commenced.

This Notice, therefore, if timely filed pursuant to 28 USC §1446 (b).

                                              III.
                                    PROCEDURAL REQUIREMENTS

        10.     In accordance with 28 USC section 1446 (D), Defendant will promptly give written

notice of this Notice of Removal to Plaintiffs through counsel of record and file a copy of this Notice

of Removal in the 332nd Judicial District Court, Hidalgo County, Texas.

        11.     Defendant reserves the right to amend or supplement this Notice of Removal.




DEFENDANT’S NOTICE OF REMOVAL                                                        PAGE 3 OF 5
      Case 7:19-cv-00182 Document 1 Filed on 05/30/19 in TXSD Page 4 of 5
76666.0344


       12.     The following are included in the Appendix filed contemporaneously with this Notice

of Removal:

       (a)     an index of all documents that clearly identifies each document and indicates the date
               the document was filed in the State Court Action;
       (b)     a copy of the docket sheet in the State Court Action;
       (c)     a copy of each document filed in the State Court Action, except discovery material,
               arranged in chronological order according to the state court filing date; and
       (d)     a separately filed Supplement to JS 44 Civil Cover Sheet for Cases Removed from
               State District Court.

       For the above reasons, Defendant gives notice of the removal of the State Court Action to this

Court and respectfully request that this action proceed before this Court as though it had originally

been instituted in this Court.

       Dated: May 30, 2019



                                             Respectfully submitted,

                                             ADAMI, SHUFFIELD, SCHEIHING
                                                 & BURNS, P.C.
                                             9311 San Pedro, Suite 900
                                             San Antonio, Texas 78216
                                             Telephone (210) 344-0500
                                             Telecopier (210) 344-7228
                                             bscheihing@adamilaw.com




                                             By:
                                                      ROBERT F. SCHEIHING
                                                      State Bar No. 17736350

                                             ATTORNEY FOR DEFENDANT




DEFENDANT’S NOTICE OF REMOVAL                                                   PAGE 4 OF 5
      Case 7:19-cv-00182 Document 1 Filed on 05/30/19 in TXSD Page 5 of 5
76666.0344


                                CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing document has been
forwarded to the following counsel of record in compliance with the Federal Rules of Civil
Procedure this 30th day of May, 2019:

Wayne D. Collins
BARTON LAW FIRM
1201 Shepherd Drive
Houston, Tx 77007-5429
wcollins@bartonlawgroup.com



                                                     ROBERT F. SCHEIHING




DEFENDANT’S NOTICE OF REMOVAL                                                  PAGE 5 OF 5
